 



Exhibit 10.60
EXECUTION VERSION
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED, UNLESS SO REGISTERED OR THE
TRANSACTION RELATING THERETO SHALL BE EXEMPT WITHIN THE MEANING OF SUCH ACT AND
THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION ADOPTED
THEREUNDER. IN ADDITION, SUCH TRANSACTION MUST COMPLY WITH THE PROVISIONS SET
FORTH IN SECTION 205 OF THE LOAN AGREEMENT. BECAUSE OF THE PROVISIONS FOR THE
PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANYONE PURCHASING
THIS NOTE MAY ASCERTAIN THE OUTSTANDING PRINCIPAL AMOUNT HEREOF BY INQUIRY OF
THE AGENT.
CRONOS FINANCE (BERMUDA) LIMITED
SECURED NOTE

      $15,000,000.00   No. 9

          KNOW ALL PERSONS BY THESE PRESENTS that CRONOS FINANCE
(BERMUDA) LIMITED, a company organized and existing under the laws of the
Islands of Bermuda (the “Company”), for value received, hereby promises to pay
to HOLLANDSCHE BANK-UNIE N.V., or its registered assigns, at the principal
office of the Agent named below, the principal sum of up to Fifteen Million
Dollars ($15,000,000), which sum shall be payable on the dates and in the
amounts set forth in the Third Amended and Restated Loan Agreement, dated as of
August 1, 2005 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among the Company, Fortis
Bank (Nederland) N.V., as agent (the “Agent”), and Fortis Bank (Nederland) N.V.,
NIB Capital Bank N.V. and Hollandsche Bank-Unie N.V. (each a “Noteholder” and
together the “Noteholders”). The actual unpaid principal balance of this Note
shall be determined by reference to the records of the Agent. Capitalized terms
not otherwise defined herein will have the meaning set forth in the Loan
Agreement as the same may be amended or supplemented from time to time.
          Payment of the principal and interest on this Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. Principal and interest are
payable on each Payment Date in immediately available funds to the extent set
forth in the Loan Agreement from funds on deposit in the Trust Account and as
further set forth in the Loan Agreement.
          This Note shall be an obligation of the Company, and shall be secured
by the Collateral, all as defined in, and subject to limitations set forth in,
the Loan Agreement, for the equal and ratable benefit of the Holders, from time
to time, of the Notes (the “Noteholders”). Except to the extent set forth in the
Amended and Restated Guaranty, dated July 19, 2001 (as amended, modified or
supplemented from time to time, the “Guaranty”) between The Cronos Group
(“Guarantor”) and Agent, no other Person shall be liable for any obligation of
the Company under the Loan Agreement or this Note or any losses incurred by the
Holder of this Note.

 



--------------------------------------------------------------------------------



 



          Except to the extent set forth in the Guaranty, no recourse may be
taken, directly or indirectly, with respect to the obligations of the Company on
this Note or under the Loan Agreement or any certificate, statement or other
writing delivered in connection herewith or therewith, against any incorporator,
subscriber, agent, administrator, shareholder, partner, officer or director, as
such, of the Company or any predecessor, successor, affiliate or controlling
person of the Company, or against any stockholder of a corporation, partner of a
partnership or beneficiary or equity owner of a trust, succeeding thereto (all
of the foregoing, collectively, the “Exculpated Parties”), it being understood
(and any holder of this Note, by its acceptance thereof, shall be deemed to have
consented and agreed) that recourse shall be solely to the Collateral. The
Company and any director or officer or employee or agent of the Company may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. No suit, claim
or proceeding shall be brought against the Exculpated Parties or any of them for
any obligation under or relating to this Note, the Loan Agreement or any
agreement, instrument, certificate or other document delivered in connection
therewith.
          The Agent or Company may require payment by the Noteholder of a sum
sufficient to cover any tax expense or other governmental charge payable in
connection with any transfer or exchange of this Note.
          The Company, the Agent and any agent of the Company may treat the
person in whose name this Note is registered as the absolute owner hereof for
all purposes, and neither the Company, the Agent, nor any other such agent shall
be affected by notice to the contrary.
          This Note may be prepaid as set forth in Section 203 of the Loan
Agreement, at the Company’s option, upon such notice and in the minimum amounts
set forth in Section 203 of the Loan Agreement.
          If an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Loan Agreement.
          The Noteholders shall have no right to enforce the provisions of the
Loan Agreement or to institute an action to enforce the covenants, or to take
any action with respect to a default under the Loan Agreement, or to institute,
appear in or defend any suit or other proceedings with respect thereto, except
as provided under certain circumstances described in the Loan Agreement;
provided, however, that nothing contained in the Loan Agreement shall affect or
impair any right of enforcement conferred on the Noteholders to enforce any
payment of the principal of and interest on this Note on or after the due date
thereof; provided further, however, that by acceptance hereof the holder of this
Note is deemed to have covenanted and agreed that it will not institute against
the Company any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law, at any time other than at such time as permitted in
Section 1213 of the Loan Agreement.
          All terms and provisions of the Loan Agreement are herein incorporated
by reference as if set forth herein in their entirety.

2



--------------------------------------------------------------------------------



 



          IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts,
conditions and things required to exist, happen and be performed precedent to
the execution and delivery of the Loan Agreement and the issuance of this Note,
do exist, have happened and have been timely performed in regular form and
manner as required by law.
          This Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted with, the laws of the State
of New York, including Sections 5-1401 and 5-1402 of the General Obligations
Laws, but otherwise without giving effect to the principles of conflicts of
laws.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Cronos Finance (Bermuda) Limited has caused this
Note to be duly executed by its duly authorized representative on this 1st day
of August, 2005.

              CRONOS FINANCE (BERMUDA) LIMITED
 
       
 
  By:  /s/ Dennis J. Tietz
 
     
 
  Name: Dennis J. Tietz
 
  Title: Director

HBU $15MM Note

 